Citation Nr: 0012188	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-07 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right fifth finger fracture.

3.  Entitlement to an increased (compensable) rating for 
residuals of a left ankle injury on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1987 to June 
1994, and had three years and four months of prior active 
service with unconfirmed dates of service.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to grant a compensable 
rating for service connected hemorrhoids and residuals of a 
right fifth finger fracture, and granted entitlement to 
service connection for a fracture of the left ankle, 
assigning a noncompensable (0 percent) disability rating.

In this decision, the Board has recharacterized the issue on 
appeal to comply with the opinion by the United States Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999). 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected hemorrhoids are 
manifested by complaints of hemorrhoids with occasional 
bleeding, requiring over-the-counter medication, and 
objective evidence of two hemorrhoidal tags, without 
thrombosis, excessive redundant tissue, or active bleeding.

3.  The veteran's service connected residuals of a right 
fifth finger fracture are manifested by complaints of pain 
when pressure is applied and when holding an object very 
tight, and objective evidence of minimal to mild tenderness 
on deep pressure and some residual pain deficit.  

4.  The veteran's service connected residuals of a left ankle 
injury are manifested by complaints of ankle pain and 
stiffness, especially during running activities, and 
objective evidence of talofibular strain with pain and 
tenderness, and moderate to moderately significant functional 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a compensable rating 
for hemorrhoids have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991 & Supp.); 38 C.F.R. § 3.321, 4.1, 4.3, 
4.7, 4.114 Diagnostic Code 7336 (1999).

2.  The criteria for an assignment of a compensable rating 
for residuals of fractured right fifth finger have not been 
satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5227, 5299 (1999).

3.  The criteria for an assignment of a 10 percent rating, 
and no higher, for residuals of a left ankle injury have been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Schedular ratings
The veteran has presented a well grounded claim for an 
increased evaluation for each of his service-connected 
disabilities on appeal within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp.).  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  He has not alleged that any 
records of probative value that may be obtained, and which 
have not already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A. § 5107(a), has been 
satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

		a.  hemorrhoids	
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran was granted 
service connection for polyps, status post polypectomy with 
hemorrhoids in a March 1995 rating decision, with a 
noncompensable rating effective June 10, 1994, the date 
following service discharge.  His service medical records 
show that in September 1993 he was diagnosed with internal 
hemorrhoids that were not thrombotic.  In October 1993, the 
veteran was found to have a small rectal polyp, and underwent 
a polypectomy.  Subsequent rating decisions have confirmed 
the noncompensable rating.  

The veteran has appealed the assignment of a noncompensable 
rating for his service connected hemorrhoids, and contends 
that a higher rating is warranted.  After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999).

The veteran's hemorrhoid condition is currently rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  Under this 
code section, internal or external hemorrhoids are rated as 
20 percent disabling when the condition includes persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted when the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 0 percent rating is 
warranted for a mild or moderate hemorrhoid condition. 

The Board finds that the evidence does not support a finding 
of large or thrombotic irreducible hemorrhoids to warrant a 
10 percent rating under DC 7336.  Rather, the objective 
evidence from a May 1999 VA rectal examination reveals that 
the veteran complains of hemorrhoids that require the use of 
over-the-counter medication, but have not required injections 
or surgical treatment.  He also states that there is no 
definite history of thrombosis, but there is occasional 
bleeding.  His sphincter control is within normal limits, 
with no leakage.  Upon examination, the lumen on the prostate 
and rectal examination were normal.  Two hemorrhoidal tags 
were noted, but there was no evidence of active bleeding.  
Upon digital examination, there was no evidence of thrombosis 
or piles.  The veteran did not complain of pain, and there 
was no clinical evidence of fissures.  The diagnosis was 
hemorrhoids that were stable with the tendency for prolapse 
and to reduce.      

The Board finds that this evidence does not support a finding 
of large or thrombotic hemorrhoids necessary for a 10 percent 
rating.  Furthermore, there was no evidence of excessive 
redundant tissue, evidencing frequent recurrences.  The 
veteran stated in his May 1997 notice of disagreement that he 
had a bad hemorrhoid problem in 1997 requiring medical 
treatment.  He also stated in his April 1998 Appeal to the 
Board (VA Form 9) that he has had extremely painful, very 
large, bleeding internal and external hemorrhoids since his 
medical treatment in 1997.  However, the objective evidence 
from the May 1999 examination does not support this 
contention.  Being that the May 1999 VA examination is the 
most recent medical record of the veteran's hemorrhoid 
condition, the Board finds that it more nearly represents the 
level of disability.  Although the evidence shows an existing 
hemorrhoid condition, the evidence does not show that this 
disability is more than mild or moderate in its severity.  
Therefore, an increased rating for hemorrhoids is not 
warranted.           

		b.  residuals of fractured finger   
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran was granted 
service connection for a nondisplaced fracture, base, right 
little finger, in a March 1995 rating decision, with a 
noncompensable rating effective June 10, 1994.  His service 
medical records show that he suffered a nondisplaced fracture 
of the right fifth metacarpal, during a fight in June 1989.  
The finger required a splint, and follow-on X-rays indicated 
that the finger was healing.  No further treatment of the 
finger is noted in service after the initial break healed.  

The veteran requested an increased rating for his right hand 
condition in September 1995.  A November 1995 VA examination 
revealed the veteran's complaints of a dull aching pain 
across the dorsum of the right hand, and a tingling sensation 
throughout the hand whenever he exerts a strong grip.  The 
examiner noted that the veteran was able to make a tight fist 
and the sensation in the hand was excellent.  Upon 
examination, the right hand a normal contour and the knot on 
the dorsum of which the veteran complained was not palpable.  
There was no evidence of swelling or tenderness of the hand.  
He had full range of motion of the finger joints of the right 
hand, with excellent sensation, circulation, pinch, hook and 
grasp.  X-rays showed minimal deformity of the base of the 
right little finger metacarpal, consistent with an old 
fracture.  There was no evidence of recent fractures, 
arthritic changes or other abnormalities.  Subsequent rating 
decisions confirmed the noncompensable rating for the 
residuals of a fractured right fifth finger.         

The veteran has appealed the assignment of a noncompensable 
rating for his service connected residuals of a fractured 
right fifth finger, and contends that a higher rating is 
warranted.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The veteran's right fifth finger condition is rated under 
38 C.F.R. § 4.71a, DC 5299-5227.  DC 5299 applies to 
disabilities of the musculoskeletal system that are not 
specifically accounted for in the Schedule, but can be rated 
by analogy to a similar specified disability code.  See 
38 C.F.R. § 4.20 (1999).  DC 5227 (ankylosis of any other 
finger) applies to an ankylosis condition to a finger other 
than the thumb, index finger or middle finger, and provides 
for a zero percent rating for this condition on either hand.  
No higher rating is available under this diagnostic code.  A 
10 percent rating for disability of the fifth finger requires 
evidence of extremely unfavorable ankylosis, which would be 
rated as for amputation. 

The Board finds that the veteran's finger disability does not 
warrant a 10 percent rating.  The evidence does not show that 
the veteran has ankylosis or limitation of motion of the 
joints of the little finger that would equate to unfavorable 
ankylosis, as is required for a 10 percent rating.  The most 
recent VA examination, from May 1999, reveals that the 
veteran complains of pain when pressure is applied on the 
bony area with the bone and joint together.  He also states 
that he feels pain when he tries to hold an object very 
tight.  Upon examination, there was no evidence of 
discoloration of the fingers, paresis or paralysis.  The 
right wrist and finger joints showed normal range of motion.  
Minimal to mild tenderness of the fifth metacarpal was felt 
only on deep pressure.  The skin color was normal and hand 
grasp was functional.  His handwriting was unaltered by his 
finger condition, and pushing, pulling, twisting, probing and 
writing were done well, functionally.  X-rays of the hand 
were normal.  The examiner provided a diagnosis of status 
post right fifth finger metacarpal fracture with adequate 
healing, and residual pain deficit and mild to moderate 
functional improvement.  The Board finds that the current 
noncompensable rating most appropriately describes the extent 
of the veteran's right fifth finger disability. 

In evaluating the veteran's right fifth finger condition, the 
Board considers all of the applicable regulations, including 
consideration of the limitation of function imposed by pain.  
See 38 C.F.R. §§  4.40, 4.45 (1999), DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  38 C.F.R. § 4.40 allows for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.   
Section § 4.45 directs consideration of joint disability due 
to less movement of the joint than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination or impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, deformity 
or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, and 
interference with sitting, standing and weight-bearing.  
 
The Board considers these regulations and finds that the 
veteran's right fifth finger disability does not warrant an 
additional rating beyond that which is established under DC 
5299-5227.  The Board finds that the veteran complains of 
pain in his finger only when gripping an object tight, and 
the most recent VA examination only detected minimal to mild 
tenderness on deep pressure.  The Board finds that the 
noncompensable rating under DC 5299-5227 accurately assesses 
the extent of the veteran's right fifth finger condition.  
The Board does not find sufficient evidence of pain on 
movement, weakened movement, or decreased hand functioning to 
warrant an additional rating pursuant to §§ 4.40 or 4.45.  
the May 1999 VA examination revealed that the veteran could 
handle all functions of the hand without difficulty.  Thus, 
the noncompensable rating under the Schedule is appropriate.      

		c.  residuals of ankle injury
In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The veteran was granted 
service connection for residuals of a left ankle injury in a 
May 1996 rating decision, with a noncompensable rating 
effective June 10, 1994.  His service medical records show 
that he complained of a left ankle inversion injury while 
playing basketball in October 1988.  Upon examination, the 
ankle joint was stable, with ligament tenderness and minimal 
edema on the lateral aspect.  X-rays did not reveal a 
fracture, and the diagnostic assessment was left ankle 
sprain.  He was provided an ace wrap and crutches.  A 
November 1988  radiology report shows that the left ankle had 
a small area of calcification between the medial talus and 
medial malleolus, most likely secondary to a small avulsion 
and probably arising from the medial talus.  The service 
medical records indicate that the veteran continued to 
complain of left ankle pain and swelling, and in October 
1989, it was recommended that the veteran wear elastic and 
plastic braces on his ankle.  Following service discharge, a 
June 1995 VA outpatient treatment record reveals continued 
complaints of left ankle pain and swelling, and a diagnosis 
of chronic and severe left ankle sprain.  During a November 
1995 VA examination, the veteran complained of pain and 
swelling of the ankle after he runs.  Upon examination, the 
left ankle had normal contour, no evidence of joint effusion, 
no palpable tenderness, normal gait and walking ability, and 
normal range of motion of the ankle.       

The veteran has appealed the assignment of a noncompensable 
rating for his service connected residuals of a left ankle 
injury, and contends that a higher rating is warranted.  He 
argues in his May 1997 Notice of Disagreement that he has 
severe ankle pain, including during weather changes.  In his 
April 1998 Appeal to the Board (VA Form 9), he argued that 
his ankle swells during any activity, including walking, is 
extremely tender and stiff.  After a review of the records, 
the Board finds that the evidence supports his claim for an 
increased evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).

The veteran is currently rated under 38 C.F.R. § 4.71a, DC 
5299-5271.  DC 5299 is utilized for a musculoskeletal 
disability that is not specifically listed in the Schedule, 
but one that is rated by analogy to a disability found in the 
Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  DC 5271 is 
utilized to rate limited motion of the ankle.  Marked limited 
motion of the ankle is rated as 20 percent disabling, while 
moderate limited motion is rated as 10 percent disabling.  
The most recent VA examination, from May 1999, reveals that 
the veteran complained of ankle pain and swelling, weakness 
during increased pain and morning stiffness, and an inability 
to run, jog or play basketball due to his left ankle 
condition.  Upon examination, the left ankle dorsiflexion was 
15 degrees and plantar flexion was 30 degrees, both of which 
were considered normal.  Inversion and eversion of the ankle 
were also considered normal.  However, in plantar flexion, 
the inversion against resistance showed evidence of left 
talofibular strain along with pain and tenderness.  

The Board finds that the evidence does not support a finding 
of moderate limited motion of the left ankle to warrant a 10 
percent rating under DC 5271.  Rather, the objective evidence 
clearly shows that the left ankle range of motion has been 
objectively described as normal.  Therefore, an increased 
rating under this code section is not warranted.             

The Board also considers whether the veteran's left ankle 
disability warrants a compensable rating under any other 
diagnostic codes related to ankle disabilities.  DC 5270 is 
for ankylosis of the ankle; DC 5272 is for ankylosis of the 
subastragalar or tarsal joint; DC 5273 is for malunion of the 
os calcis or astragalus; and DC 5274 is for astragalectomy.  
The Board finds no basis for a compensable rating under any 
of these code sections as there is no evidence of any of 
these disabilities in the record before the Board. 

The Board considers all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain.  See 38 C.F.R. §§  4.40, 4.45 (1999), DeLuca v. 
Brown, supra.  The evidence shows that the veteran's chief 
complaint regarding his left ankle is pain.  As just 
discussed, the most recent VA examination reveals talofibular 
ligament strain with pain and tenderness in that area.  The 
examiner diagnosed this condition as chronic and recurrent.  
The Board also notes that the VA examiner assessed the 
functional impairment of the veteran's left ankle as moderate 
to moderately significant.  This objective assessment is 
consistent with the veteran's consistent subjective 
complaints of left ankle pain.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).  In the case of the ankle, the 
minimum rating is 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270 through 5274.  In light of this 
evidence, the Board finds that an increased rating, to 10 
percent, is warranted for the functional loss due to pain in 
the left ankle.  Therefore, the Board will grant an increased 
rating to this extent.  


	II.  Extraschedular rating
The noncompensable ratings for hemorrhoids and right fifth 
finger condition, and the 10 percent rating for a left ankle 
condition, according to the Schedule do not, however, 
preclude the Board from granting a higher rating for this 
disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Court held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321 
(b)(1) in the first instance.  The Board is still obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321 (b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating for 
his hemorrhoids, finger condition or ankle condition.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings -- from zero to 
20 percent for hemorrhoids, from zero to 60 percent for a 
finger disability, and from zero to 40 percent for an ankle 
disability -- exists in the Schedule for greater disability 
from hemorrhoids, a finger condition or an ankle condition.  
However, the record does not establish a basis to support a 
higher rating for any of these disabilities under the 
Schedule.  The Board also finds no evidence of an exceptional 
disability picture in this case.  The veteran has not been 
hospitalized for treatment of his hemorrhoids since October 
1993, which was principally for his polypectomy.  He has not 
been hospitalized for his right fifth finger condition, nor 
his left ankle condition.  These facts do not support a need 
for  extraschedular consideration.  The Board also does not 
find that his hemorrhoids, finger condition or left ankle 
condition has created a marked interference with his 
employment.  For the reasons noted above, the Board concludes 
that the impairment resulting from hemorrhoids, a right fifth 
finger disability and a left ankle disability are each 
adequately compensated by the ratings now assigned.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1999) is not warranted for any of these 
disabilities.


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied.  

Entitlement to an increased (compensable) rating for 
residuals of a right fifth finger fracture is denied.

Entitlement to a rating of 10 percent, and no greater, for 
residuals of a left ankle injury is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

